  Case 19-34574-KRH              Doc 956       Filed 07/27/21 Entered 07/27/21 12:22:01             Desc Main
                                              Document     Page 1 of 5




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION


        In re:
                                                                          Chapter 7

        LECLAIRRYAN PLLC,                                                 Case No. 19-34574 (KRH)


        Debtor.1


                   SEVENTH STIPULATED ORDER EXTENDING BAR DATE TO
                     FILE A PROOF OF CLAIM FOR BENJAMIN C. ACKERLY,
                    AS SUCCESSOR TRUSTEE FOR LFG LIQUIDATION TRUST

             Lynn L. Tavenner, as the Chapter 7 trustee (the “Trustee”) for the bankruptcy estate of

    LeClairRyan PLLC, the above-captioned debtor (“LeClairRyan” or the “Debtor”), and Benjamin

    C. Ackerly, as the successor trustee for the LFG Liquidation Trust (the “LFG Trust Successor

    Trustee”; together with the Trustee, the “Parties”), hereby stipulate and agree (the “Seventh

    Stipulated Order”) as follows:

             WHEREAS, on September 3, 2019, the Debtor filed with the Court a voluntary petition

    for relief under Chapter 11 of Title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

    amended, the “Bankruptcy Code”), commencing the above-captioned Chapter 11 case.

             WHEREAS, on October 4, 2019, this Court entered the Order of Conversion of Chapter

    11 to Chapter 7 (Docket No. 140), converting the Debtor’s case to a case under Chapter 7 of the

    1
             The last four digits of the Debtor’s federal tax identification number are 2451.

Lynn L. Tavenner, Trustee
Tavenner & Beran, PLC
20 North 8th Street, Second Floor
Richmond, Virginia 23219
Telephone: (804) 783-8300
Telecopy: (804) 783-0178

    Lynn L. Tavenner, Chapter 7 Trustee
Case 19-34574-KRH        Doc 956     Filed 07/27/21 Entered 07/27/21 12:22:01             Desc Main
                                    Document     Page 2 of 5




 Bankruptcy Code. Upon conversion, the Trustee was appointed interim trustee, and no other

 trustee having been elected at the meeting of creditors, she continues to serve as Trustee.

        WHEREAS, on October 23, 2019, the Clerk of the Bankruptcy Court for the Eastern

 District of Virginia, Richmond Division issued the Notice of Chapter 7 Bankruptcy Case – Proof

 of Claim Deadline Set (Docket No. 177) that, among other things, provided notice that all

 creditors, other than governmental entities, must file proof of a claim that arose prior to the

 Petition Date (collectively, “Prepetition Claims”) on or before December 13, 2019 (the “General

 Claims Bar Date”).

        WHEREAS, on November 25, 2019, this Court entered the Order Appointing Successor

 Trustee for LFG Liquidation Trust (Docket No. 5799) in the Chapter 11 case captioned In re

 LandAmerica Financial Group, Inc., et al., Case No. 08-35994, appointing Mr. Ackerly as the

 LFG Trust Successor Trustee.

        WHEREAS, the LFG Trust Successor Trustee is investigating whether the LFG

 Liquidation Trust may hold Prepetition Claims against the Debtor.

        WHEREAS, on December 13, 2019, this Court entered the Stipulated Order Extending

 Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for LFG

 Liquidation Trust (Docket No. 293) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including April 14, 2020.

        WHEREAS, on April 14, 2020, this Court entered the Second Stipulated Order

 Extending Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for

 LFG Liquidation Trust (Docket No. 429) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including July 13, 2020.



                                                  2
Case 19-34574-KRH       Doc 956    Filed 07/27/21 Entered 07/27/21 12:22:01         Desc Main
                                  Document     Page 3 of 5




        WHEREAS, on July 15, 2020, this Court entered the Third Stipulated Order Extending

 Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for LFG

 Liquidation Trust (Docket No. 554) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including October 12, 2020.

        WHEREAS, on October 16, 2020, this Court entered the Fourth Stipulated Order

 Extending Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for

 LFG Liquidation Trust (Docket No. 659) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including January 12, 2021.

        WHEREAS, on January 21, 2021, this Court entered the Fifth Stipulated Order

 Extending Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for

 LFG Liquidation Trust (Docket No. 749) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including April 12, 2021.

        WHEREAS, on April 15, 2021, this Court entered the Sixth Stipulated Order Extending

 Bar Date to File a Proof of Claim for Benjamin C. Ackerly, as Successor Trustee for LFG

 Liquidation Trust (Docket No. 821) extending the General Claims Bar Date for the LFG

 Liquidation Trust through and including July 13, 2021.

        WHEREAS, the Parties have agreed to enter into this Seventh Stipulated Order further

 extending the General Claims Bar Date solely for the LFG Liquidation Trust through and

 including October 11, 2021.




                                                3
Case 19-34574-KRH         Doc 956    Filed 07/27/21 Entered 07/27/21 12:22:01          Desc Main
                                    Document     Page 4 of 5




         NOW, IT IS THEREFORE STIPULATED AND AGREED AND IT SHALL BE SO

  ORDERED:

         1.      The General Claims Bar Date shall be extended solely for the LFG Liquidation

  Trust through and including October 11, 2021.

         2.      This Court shall retain jurisdiction with respect to all matters relating to the

  interpretation or implementation of this Seventh Stipulated Order.



  ENTERED: Jul 26 2021                                     /s/ Kevin R Huennekens
  Richmond, Virginia                                  UNITED STATES BANKRUPTCY JUDGE

                                                   Entered On Docket: Jul 27 2021


STIPULATED AND AGREED:

BENJAMIN C. ACKERLY, LFG TRUST                    LYNN L. TAVENNER, CHAPTER 7
SUCCESSOR TRUSTEE                                 TRUSTEE

By: /s/ Benjamin C. Ackerly                       By: /s/ Lynn L. Tavenner
    Benjamin C. Ackerly, LFG Trust                    Lynn L. Tavenner, Chapter 7 Trustee
    Successor Trustee




                                                  4
Case 19-34574-KRH             Doc 956    Filed 07/27/21 Entered 07/27/21 12:22:01     Desc Main
                                        Document     Page 5 of 5




                             CERTIFICATION OF ENDORSEMENT
                          UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

               Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing
 proposed order has been endorsed by or served upon all necessary parties.

                                                /s/ Lynn L. Tavenner
                                                Lynn L. Tavenner, Chapter 7 Trustee

 Service List

 Lynn L. Tavenner, Chapter 7 Trustee
 Tavenner & Beran, PLC
 20 North 8th Street, 2nd Floor
 Richmond, VA 23219

 Benjamin C. Ackerly, LFG Trust Successor Trustee
 Hunton Andrews Kurth LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, VA 23219




                                                   5
 099900.11495 EMF_US 85686672v1
